DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 03/15/2021. Claims 4-5 and 13-14 have been canceled. Therefore, claims 1-3, 6-12 and 15-17 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-12 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 has been amended now to recite a computer-based method for staffing and scheduling healthcare workers to fulfill healthcare staffing needs at a plurality of healthcare facilities involving a first plurality of healthcare workers, each worker having a unique communications device consisting of one of a mobile Internet-enabled device, a cell phone or a tablet, and each communications device providing unique GPS geolocation data and involving one or more healthcare facilities each having a facility Internet-connected computer system, comprising: 
providing a scheduler database operable with a respective  computer system;
gathering worker profile data which includes identifier data, qualification data, and worker availability data as a worker calendar of available shift dates and times; 


(d) storing, in said scheduler database, said worker profile data, worker calendar and said staffing requests; 
(e) 2identifying a second plurality of healthcare workers from said first plurality of healthcare workers who match both said staffing requests and the facility shift date and time using said scheduler database; 
(f) notifying said second plurality of healthcare workers of a match between the respective worker calendar and the corresponding staffing request, and including corresponding healthcare facility data and facility shift date and time; 
(g) within a predetermined response time, accepting responses from said second plurality of healthcare workers via said worker communications device for said corresponding staffing request; 
(h) monitoring said scheduled healthcare workers who do not respond to said corresponding staffing request within said predetermined time, annotating the corresponding worker profile data as a non-response, and ranking said scheduled healthcare workers based upon responses and non- responses, said non-responses being ranked lower than said responses; 
(i) prioritizing worker acceptance responses for said corresponding staffing request based upon ranked responses, and based upon one or more of worker quality of service factors, transit factors, and previous work histories at the corresponding healthcare facility, said quality of service factors, and previous work histories stored in said scheduler database as worker profile data; 
(j) selecting healthcare workers on a priority basis from said one or more healthcare workers who responded to said corresponding staffing request which match needed workers at said 
(k) 3notifying said selected workers of said match and selected shift via said worker communications device thereby filling said staffing request with a scheduled healthcare worker for said shift; 
(l) within a predetermined antecedent time before each selected shift, gathering GPS geolocation data from said scheduled worker's communications device; 
(m) monitoring either a transit time or a transit distance from current geolocation of said scheduled worker to said corresponding healthcare facility for said selected shift; 
(n) in the event either said transit time or said transit distance exceeds a time or transit distance factor, generating an alert to both said scheduled healthcare worker and a shift manager, said alert delivered to said shift manager and stored in said scheduler database as a flag for said upcoming selected shift; 
(o) receiving from said corresponding healthcare facility for said upcoming selected shift either a cancel worker command, a hold open worker command or a replace worker command for said upcoming selected shift; and 
(p) in the event of said replace command, repeating the identifying and matching for said staffing request for further workers, notifying said further workers, accepting responses from said further workers, prioritizing, selecting and notifying further selected healthcare workers for said upcoming selected shift.




Step 1:
Claims 1-3, 6-12 and 15-17 are drawn to a method for staffing and scheduling a plurality of healthcare workers, which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claims 1 and 9 recite:
“…2identifying a second plurality of healthcare workers from said first plurality of healthcare workers who match both said staffing requests and the facility shift date and time using said scheduler database; 
notifying said second plurality of healthcare workers of a match between the respective worker calendar and the corresponding staffing request, and including corresponding healthcare facility data and facility shift date and time; 
within a predetermined response time, accepting responses from said second plurality of healthcare workers via said worker communications device for said corresponding staffing request; 
monitoring said scheduled healthcare workers who do not respond to said corresponding staffing request within said predetermined time, annotating the corresponding worker profile data as a non-response, and ranking said scheduled healthcare workers based upon responses and non- responses, said non-responses being ranked lower than said responses; 
prioritizing worker acceptance responses for said corresponding staffing request based upon ranked responses, and based upon one or more of worker quality of service factors, transit factors, and previous work histories at the corresponding healthcare facility, said quality of service factors, and previous work histories stored in said scheduler database as worker profile data; 
selecting healthcare workers on a priority basis from said one or more (second) healthcare workers who responded to said corresponding staffing request which match needed workers at said 
3notifying said selected workers of said match and selected shift via said worker communications device thereby filling said staffing request with a scheduled healthcare worker for said shift; 
(within a predetermined antecedent time before each selected shift, notifying each selected healthcare worker of an upcoming selected shift;)-claim 9
…
monitoring either a transit time or a transit distance from current geolocation of said scheduled worker to said corresponding healthcare facility for said selected shift; 
in the event either said transit time or said transit distance exceeds a time or transit distance factor, generating an alert to both said scheduled healthcare worker and a shift manager, said alert delivered to said shift manager and stored in said scheduler database as a flag for said upcoming selected shift; 
receiving from said corresponding healthcare facility for said upcoming selected shift either a cancel worker command, a hold open worker command or a replace worker command for said upcoming selected shift; and 
in the event of said replace command, repeating the identifying and matching for said staffing request for further workers, (audibly or visually) notifying said further workers, accepting responses from said further workers, prioritizing, selecting and notifying further selected healthcare workers for said upcoming selected shift.”
These limitations correspond to certain methods of organizing human activities, since this is a method of managing interactions between people (such a user as following rules or instructions). The mere nominal recitation of “a generic communication device, a generic internet connected computer 
Dependent claim also recite certain methods of human activities, such as “notifying non-selected ones of said second plurality of healthcare workers who responded to said corresponding staffing request via said worker communications device” claims 2 and 10, “blocking the identification of not available healthcare workers who match both said healthcare staffing requests and the facility shift date and time using said scheduler database” claims 3 and 11, “calculating said scheduled healthcare worker's pay for said corresponding selected shift at said corresponding healthcare facility; issuing a pay order to a bank enabling a deposit of said healthcare worker's; the issuing of said pay order occurring not less than 48 hours after said corresponding selected shift ends” claims 7 and 16, “calculating invoice data representing a service charge to said corresponding healthcare facility for said scheduled healthcare worker at said corresponding selected shift” claims 8 and 17.
 Therefore, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of: “communications device consisting of one of a mobile Internet-enabled device, a cell phone or a tablet”, “internet-connected computer system”, “a scheduler database”, which all recited at a high level of generality (as generic computer components performing generic computer functions). For instance, the present specification describes “RNs 1, 2, 3 gets an audio alert and/or a visual alert on his or her Internet enabled device IED cell phone, which typically is a smart phone.” in par. 36 and “In step 110, if the healthcare worker accepts the staffing requirement on his or her cell phone or Internet enabled device (such as a computer or computer tablet)…” in par. 53. 
Claims also recite “a (telecommunications) network”; which is described in the current specification as: “Figure 1 generally shows a high level functional diagram of the system and method. On 
Claims also recite “gathering GPS geolocation data from said scheduled worker's communications device”, and the current specification recites: “a cell phone or a tablet and each communications device providing unique GPS geolocation data for that worker…” in par. 75. Moreover, “gathering GPS geolocation data from a user’s communications device” is a well-understood, routine and conventional activity known in the computer field. 
Therefore, the communications device (a cell phone or tablet) described as generic computer devices and network/communications via network described as a well-understood, routine and conventional activity. The “communications device”, “a (telecommunications) network” and “gathering GPS geolocation data from said scheduled worker's communications device” are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea (gathering worker profile data which includes identifier data, qualification data, and worker availability data as a worker calendar of available shift dates and times; gathering healthcare staffing requests from a corresponding healthcare facility for needed workers, said staffing requests including needed workers, worker qualifications and facility shift date and time; storing, in said scheduler database, said worker profile data, worker calendar and said staffing requests;-claims 1 and 9, gathering, from said corresponding healthcare facility, clock-in and clock-out data for said scheduled healthcare worker for said corresponding shift;-claims 7 and 16, presenting said invoice data to said corresponding healthcare facility-claim 8 and 17), these limitations – including functions such as gathering/storing data from/to a database, presenting data – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Therefore, the additional elements 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform identifying healthcare workers, notifying and accepting response from the healthcare workers, monitoring the healthcare workers, annotating worker profile data, selecting workers on a priority basis, notifying workers of a match, monitoring transit times, generating an alert, and repeating the identifying and matching steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1-3, 6-12 and 15-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
In response to Applicant’s argument about the claim elements rejected under 35 USC 101 for being an abstract idea, in particular for being a mental process. In response, Examiner respectfully submits that an updated rejection has been provided in light of the amendments. The updated rejection indicates that the current specification recites: “a cell phone or a tablet and each communications device providing unique GPS geolocation data for that worker…” in par. 75 and “gathering GPS geolocation data from the scheduled worker’s communication device” is one of the additional elements that is well-understood, routine and conventional activity known and used in the computer field, as in gathering a geolocation of a person using the person’s mobile device. Therefore the claims are directed to certain methods of organizing human activities.
Applicant argues that the current application provides meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment by “grab a shift” element. Applicant argues that the motivation to grab a shift or be demoted in rank is not "i. Adding the words 'apply it' (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, ... ii. Simply appending well-understood, routine, conventional activities previously known to the industry, ... iii. Adding insignificant extra-solution activity to the judicial exception, ... iv. Generally linking the use of the judicial exception to a particular technological environment or field of use.". In response, Examiner submits that the current claims recite “monitoring said scheduled healthcare workers who do not respond to said corresponding staffing request within said predetermined time, annotating the corresponding worker profile data as a non-response, and ranking said scheduled healthcare workers based upon responses and non- responses, said non-responses being ranked lower than said responses” and this feature corresponds to organizing human 
Applicant argues that the limitations of “(m) GPS monitoring, (n) notifying the H-Fac, (o) permitting a cancellation/hold-open/replace worker command and (p) if replacement, reactivating the available worker cadre, sending notifications and gathering acceptances to fulfil the staffing needs” qualify as practical application. In response, Examiner submits that the current claims recite:
(m) monitoring either a transit time or a transit distance from current geolocation of said scheduled worker to said corresponding healthcare facility for said selected shift; 
(n) in the event either said transit time or said transit distance exceeds a time or transit distance factor, generating an alert to both said scheduled healthcare worker and a shift manager, said alert delivered to said shift manager and stored in said scheduler database as a flag for said upcoming selected shift; 
(o) receiving from said corresponding healthcare facility for said upcoming selected shift either a cancel worker command, a hold open worker command or a replace worker command for said upcoming selected shift; and 
(p) in the event of said replace command, repeating the identifying and matching for said staffing request for further workers, notifying said further workers, accepting responses from said further workers, prioritizing, selecting and notifying further selected healthcare workers for said upcoming selected shift.
As indicated in the rejection above, these features correspond to certain methods of organizing human activities. For instance, a user can monitor a worker’s a transit time or a transit distance from current geolocation, when the transit time or said transit distance exceeds a time or transit distance factor, generating an alert (notify the worker and a shift manager), receive a response from the facility to either cancel or hold the worker order, etc, if the command need to be replaced, then identify a new 
Applicant argues that the current claims solve a technical problem in the field of On-Time Staffing of Healthcare Facilities by Healthcare Workers. In response, the current claims do not solve a technical problem nor improve the Worker Staffing technology, since the claim steps can be done by a user following certain rules and regulations. Such as, the user gathers the data related to worker profiles/staffing needs, identify workers who match the staffing needs, sending requests to the qualified workers, receiving responses from them, monitoring the responses,…, notifying the selected workers, monitoring either a transit time or transit distance using gathered GPS location data, and managing the workers based on their responses and their locations. Also, using GPS to determine a person’s location and travel distance to a certain location is a well-understood, routine and conventional activity used in the computers/cell phones technology. 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626